MORRISON, Judge
(concurring).
In Rice v. State, 156 Tex.Cr.R. 366, 242 S.W.2d 394, this Court said: “Appellant having testified, he made his own defensive theory and is bound thereby.”
The above statement is applicable to this case because appellant testified and stated that he was drunk and did not know what he was doing. He did not claim that he took the automobile for a friend so that it might be washed.
This being the case, a mistake of fact is not in the case and there was no error in the Court’s failure to charge on such issue.
I concur in the affirmance of this conviction.